Citation Nr: 1100833	
Decision Date: 01/07/11    Archive Date: 01/14/11

DOCKET NO.  10-26 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to special monthly compensation (SMC) on the basis of 
the need for the regular aid and attendance of another person, or 
at the housebound rate. 



REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1943 to December 
1972.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, 
which denied the benefit sought on appeal.

It is noted that the Veteran was scheduled to appear at a 
videoconference hearing in August 2010.  A notation was made that 
the Veteran was hospitalized on the day of the hearing, but it 
was unclear whether he wished to have it rescheduled.  In an 
email communication received from the Veteran's representative, 
he indicated that the Veteran's health was still poor and to 
forward his case to the Board for adjudication.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Upon preliminary review of the evidence of record, and in light 
of the VCAA, the Board finds that further development is 
necessary regarding the Veteran's claim of entitlement to SMC on 
the basis of need for aid and attendance of another, or upon 
being housebound.  

The Veteran's service-connected disabilities include prostate 
cancer, rated at 100 percent disabling, and residuals of left 
inguinal herniorrhaphy, renal insufficiency, and anemia, each 
rated as noncompensable.  

Relevant VA and private treatment records document the Veteran's 
prostate cancer and its impact on the Veteran and his ability to 
perform his activities of daily living.  There is also evidence 
of record reflecting the impact of the Veteran's nonservice-
connected Alzheimer's disease on his daily life.  

In a November 2007, letter from the Veteran's internist, he 
indicated that the Veteran had advanced Alzheimer's dementia, and 
continues to have prostate cancer that is treated for palliation 
with hormonal therapy.  It was noted that the Veteran was not 
cured of his cancer.  The internist noted that the Veteran must 
wear protective pads 24 hours a day due to his urinary 
incontinence.  It was also noted that the Veteran had continued 
symptoms of anemia and renal insufficiency due to his prostate 
cancer.  

In June 2008, the Veteran underwent an examination to determine 
whether he required the need of aid and attendance of another due 
to his service-connected disabilities.  The examiner noted that 
the Veteran was independent as to his activities of daily living, 
except requiring the assistance of another in bathing.  She noted 
that the Veteran was continent both to bowel and bladder, and he 
could get in and out of bed, and could feed himself.  He was 
noted to have a problem with falls and his memory.  The Veteran's 
residence in a nursing care facility was noted.  The examiner 
diagnosed the Veteran as having Alzheimer's disease which was the 
main reason for him requiring the assistance of another person.  
She stated that his care was unrelated to his prostate cancer, 
inguinal hernia, anemia, or renal involvement.  It does not 
appear that any member of the Veteran's family was present during 
this examination.  

In a February 2009 VA examination report, the Veteran's history 
of prostate cancer was noted.  Due to his prostate cancer 
residuals, the Veteran developed urinary incontinence, and used 
absorbent pads which he changed four times daily.  The examiner 
noted that the combination between the Veteran's prostate cancer 
residuals and his dementia caused him to have urinary 
incontinence.  During the examination, the Veteran was noted to 
be living in a nursing care facility.  The examiner indicated 
that the Veteran required assistance for most of his activities 
of daily living, except self-feeding.  The examiner indicated 
that this was unrelated to his prostate cancer, and the only 
residuals of the prostate cancer were continuing Lupron 
injections and urinary incontinence.  The examiner noted that the 
urinary incontinence was aggravating for the Veteran, and it 
would likely impair him in public situations, but less likely to 
impair him in private.  

In an August 2010 statement from the Veteran's representative, 
who was relating information provided by the Veteran, he 
indicated that the Veteran is unable to properly attend to the 
wants of nature due to his service-connected prostate cancer.  He 
alleged that he must wear an absorbent pad at all times to 
prevent soiling himself.  He also stated that the anemia 
associated with the Veteran's prostate cancer had caused him to 
become weak and lightheaded, causing tripping and falling, and 
thus, required the assistance of another on a regular basis so as 
to protect him from the hazards and dangers incident to his daily 
environment. 

Given the evidence as outlined above, the Board finds that a 
remand is necessary for a VA examination to be scheduled and a 
determination be made as to whether the Veteran is in need of the 
regular aid and attendance of another person, and/or is 
permanently housebound.  The Board points out that the August 
2010 statement from the Veteran's representative is the first 
instance in which it is claimed that the Veteran's secondary 
anemia has caused the Veteran to become lightheaded and weak, 
leading to tripping and falls.  Indeed the Veteran has undergone 
VA examinations regarding his prostate cancer with urinary 
incontinence and its relative impact on his activities of daily 
living; however, the examinations had not fully addressed his 
secondary anemia and renal insufficiency as possible contributing 
factors leading to his need for aid and attendance of another.  
In addition, the Board wishes to obtain a more thorough opinion 
as to whether the Veteran's service-connected disabilities-
including his anemia and renal insufficiency-alone require the 
aid and assistance of another person and/or render him 
housebound.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The RO/AMC should request any outstanding 
medical records, whether VA or private 
medical records, related to his SMC claim for 
aid and attendance or housebound benefits and 
associate them with the claims file. 

2.  Then, schedule the Veteran for a VA 
examination to specifically address whether 
his service-connected disorders result in the 
need for the regular aid and attendance of 
another person.  All necessary tests and 
studies should be accomplished.  The claims 
folders should be made available to the 
examiner for review.  The examiner should 
also offer an opinion as to whether it is at 
least as likely as not (50 percent or greater 
probability) that the Veteran's service-
connected disabilities preclude his ability 
to dress or undress himself; to keep himself 
ordinarily clean and presentable; to feed 
himself; to frequently adjust any special 
prosthetic or orthopedic appliances; to 
attend to the wants of nature, or whether the 
service-connected disabilities otherwise 
result in the need for assistance on a 
regular basis to protect the Veteran from 
hazards or dangers incident to his daily 
environment.  The examiner should also 
indicate whether the service-connected 
disorders render the Veteran permanently and 
substantially confined to his immediate 
premises.  The examiner should specifically 
address the August 2010 statement of the 
Veteran's representative that the Veteran's 
anemia cause him to become weak and 
lightheaded so as to be unable to protect 
himself for the hazards or dangers incident 
to his daily environment.  

The examiner should provide rationale for all 
opinions given.  If the requested opinion 
cannot be provided without resort to 
speculation, the examiner should so state and 
explain why an opinion cannot be provided 
without resort to speculation.

3.  When the development requested has been 
completed, the case should be reviewed on the 
basis of the additional evidence.  If the 
benefits sought are not granted, the Veteran 
and his representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

The purpose of this REMAND is to obtain additional evidentiary 
development and the Board, at this time, does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of the 
Veteran until he is notified. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


